internal_revenue_service memorandum cc dom it a crfrance tl-n-7959-97wli3 sca uilc date to from date district_counsel houston attn christina moss assistant chief_counsel income_tax accounting disclaimer returns subject significant service_center advice this responds to your request for significant service_center advice dated date in connection with a question posed by the austin service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether a complete form_1040 with an attachment to an otherwise effective penalties of perjury statement hereafter addition is a valid_return for federal tax purposes conclusion a complete form_1040 with an addition that denies tax_liability is not a valid_return because the addition negates the penalties of perjury statement however if the addition doe sec_1 the use of the phrase otherwise effective penalties of perjury statement means the taxpayer signed the statement and did not make a change to it not negate the statement but merely makes a protest against taxes or other matters the form is a valid_return for federal tax purposes facts a service_center receives complete form sec_1040 with additions in which taxpayers protest the payment of taxes taxpayers usually call attention to the addition by writing an asterisk on the return either next to line total_tax amount or line the tax amount owed and inserting on the second page of the return by lines or on the bottom of the second page the following text the admitted liability is zero see attached disclaimer statement in the examples you provided all the additions state that the taxpayer denies liability for the tax shown on the form_1040 in some cases the taxpayer also includes dollar_figure with the form_1040 and states in the addition the following payment in the amount of dollar_figure as a voluntary contribution the service_center has experienced some uncertainty in its disposition of these sorts of forms because of this and the potential for inconsistent treatment and processing of these forms you requested this significant service_center advice discussion sec_6001 of the internal_revenue_code requires every person liable for tax to make a return and comply with the rules and regulations issued by the internal_revenue_service sec_6011 of the code requires every person liable for tax imposed by title_26 to make a return according to the forms and regulations prescribed by the service sec_6065 of the code and sec_1_6065-1 of the income_tax regulations require any return made under any provision of the internal revenue laws or regulations to contain or be verified by a written declaration that it is made under penalties of perjury if a taxpayer fails to comply with sec_6065 by submitting a return without the executed penalties of perjury statement that return is a nullity 281_us_245 for example in 845_f2d_794 8th cir the court found that the taxpayer's return was a nullity because striking the words under penalties of perjury negated the penalties of perjury statement a taxpayer can also negate the penalties of perjury statement with an addition in 140_br_571 bank w d okl the taxpayers filed a return with the following statement at the end of the penalties of perjury statement signed under duress see statement attached in the addition the taxpayers denied liability for tax on wages the service argued that the statement added to the return qualified the penalties of perjury statement thus making the penalties of perjury statement ineffective and the return a nullity id pincite in agreeing with the service the court pointed out that the voluntary nature of our tax system requires the service to rely on a taxpayer’s self-assessment and on a taxpayer’s assurance that the figures supplied are true to the best of his or her knowledge id accordingly the penalties of perjury statement has important significance in our tax system the statement connects the taxpayer’s attestation of tax_liability by the signing of the statement with the service’s statutory ability to summarily assess the tax similarly in 53_f3d_799 7th cir cert_denied 516_us_897 the taxpayers submitted a return containing the words denial disclaimer attached as part of this form above their signatures in the addition the taxpayers denied liability for any individual income_tax in determining the effect of the addition on the penalties of perjury statement the court reasoned that it is a close question whether the addition negates the penalties of perjury statement or not the addition according to the court could be read just to mean that the taxpayers reserve their right to renew their constitutional challenge to the federal_income_tax law however the court concluded that the addition negated the penalties of perjury statement id pincite in both schmitt and sloan the court questioned the purpose of the addition both courts found that the addition of qualifying language was intended to deny tax_liability accordingly this effect rendered the purported returns invalid on the other hand courts have acknowledged that taxpayers may make additions to the return to exercise their first amendment rights without negating the penalties of perjury statement for example in mccormick v comm’r u s t c big_number e d n y the taxpayer timely filed a complete return and signed it under penalties of perjury immediately below the penalties of perjury statement the taxpayer added the statement under protest the service did not treat the return as a valid_return the court found in favor of the taxpayer finding that the taxpayer was lodging a protest rather than denying tax_liability see also 849_f2d_365 9th cir these cases highlight the tension between a taxpayer's exercise of first amendment constitutional rights and a taxpayer's statutory obligation to file a tax_return under penalties of perjury if by making the addition the taxpayer both exercises a constitutionally protected right to protest and negates the penalties of perjury statement courts have held that the statutory duty to file a tax_return outweighs the small infringement if any on a taxpayer's first amendment right to protest see sloan f 3d pincite hettig f 2d pincite you submitted several redacted form sec_1040 with additions for our consideration to determine whether an addition to a form_1040 denies tax_liability the courts analyze the purpose of the addition in each of the form sec_1040 you submitted for our review the addition explicitly denies the tax_liability set forth on the related return these additions therefore negate the penalties of perjury statements and the form sec_1040 fail to constitute valid returns for federal tax purposes when the service_center receives a form_1040 with an addition we suggest the service_center process the form as follows upon receipt of the form the code and editing function note however that in 32_tc_653 aff’d 277_f2d_16 3d cir the taxpayer filed an otherwise facially complete return showing a tax due the taxpayer attached a letter to the return denying that it owed the tax claiming the applicable taxing statute as unconstitutional the court concluded that the taxpayer had filed a valid_return thus the court appeared to cast the return as a no tax_return meaning the reported tax_liability is actually zero rather than as a nullity see id pincite murdock j concurring at the service_center should promptly send the form to the examination function if the examination function determines that a taxpayer’s addition denies tax_liability and therefore negates an otherwise effective penalties of perjury statement the form is not a valid_return and penalties such as the failure_to_file_penalty and interest would apply the examination function should contact district_counsel regarding the disposition of forms containing ambiguous or doubtful additions moreover if the return is not a valid_return the service should issue a statutory_notice_of_deficiency for any taxes due including any amount determined by the taxpayer this practice will protect the statute_of_limitations on assessment if a court subsequently decides that the form is a valid_return we trust this advice addresses your concerns satisfactorily if you have any questions please contact ms renay france an attorney of my staff on by s rochelle l hodes senior technician reviewer branch cc assistant regional_counsel tl midstates region assistant regional_counsel ct midstates region
